MEMORANDUM **
Francisco Villalobos Ramos appeals the 87-month sentence imposed following his guilty plea conviction for conspiracy to distribute and to possess with intent to distribute methamphetamine in violation of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C. § 1291.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179,1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
The district court judge’s pronouncements at sentencing regarding Villalobos Ramos’ appeal rights do not change this result because they were made nearly six months after Villalobos Ramos had already validly waived his appellate rights. See *773United States v. Lopez-Armenta, 400 F.3d 1173,1177 (9th Cir .2005).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.